IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,647-01


                       EX PARTE ERIC DEVANE WARREN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. F-1259376-P IN THE 203RD DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault with a deadly weapon and sentenced to ten years’ imprisonment. He did not appeal his

conviction.

        Applicant contends that he is actually innocent based on the complainant’s affidavit recanting

her allegations against him. He also alleges that counsel was ineffective for not discovering that the

complainant would have recanted the allegations.

        Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Tuley, 109
                                                                                                        2
S.W.3d 388, 393 (Tex. Crim. App. 2002); Strickland v. Washington, 466 U.S. 668 (1984). We

believe that in recantation cases such as this one, before we make the important decision of whether

Applicant is entitled to relief, the record should be more fully developed. The trial court shall

therefore conduct a live evidentiary hearing on the matter at which, at a minimum, the complainant

shall be called to testify. The trial court shall also order trial counsel to respond to Applicant’s claim

of ineffective assistance of counsel.

        Before the trial court holds a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law in regard to Applicant’s

claim that the complainant’s recantation proves he is actually innocent of the offense. The trial court

shall make specific findings addressing the complainant’s credibility. The trial court shall also make

findings addressing whether this claim could have been discovered before Applicant pleaded guilty.

The court shall make findings addressing applicant’s reasons for pleading guilty and the

complainant’s reasons for her purported fabrications. The trial court shall also make findings of fact

and conclusions of law as to whether the performance of Applicant’s trial counsel was deficient and,

if so, whether counsel’s deficient performance prejudiced Applicant. The trial court shall also make

any other findings of fact and conclusions of law that it deems relevant and appropriate to the

disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or
                                                                                                  3

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: October 7, 2015
Do not publish